DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-9842995-B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments, filed 07/23/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues Mun and Kim are sufficiently different from each other that one would not look to Kim to improve the compounds of Mun.
Here, examiner partially disagrees; they’re both triarylamine compounds used as hole-transporting compounds in OLEDs. However, there are differences noted by the applicant in the response to argument that are persuasive.

Applicant's arguments, filed 07/23/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant .
Here, examiner disagrees; they’re both triarylamine compounds used as hole-transporting compounds in OLEDs.

Applicant’s arguments, filed 07/23/2021, with respect to the previous 35 USC §103 rejections have been fully considered and are persuasive. Applicant agues that Kim require two identical carbazole group substituents, suggesting the use of at least two fluorine-containing carbazolyl groups, which are not different from each other.
The 35 USC §103 rejection over Mun in view of Baek and Kim has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims ultimately recite a benzo[kl]acridine compound having a specific diarylamine group at a specified position (or, alternatively, recite a triarylamine where one of the aryl groups is a benzo[kl]acridine, and the other two are also specified, depending on how you want to think about the claims).
The examiner searched for both of these motifs, for benzo[kl]acridine, and for isoelectronic compounds (benzo[kl]xanthene, benzo[kl]thioxanthene).
The closest prior art is Mun, et al., US-20170092869-A1, Lee, et al., US-20170141311-A1, and Jung, et al., US-20160149141-A1/US-9842995 B2.

Mun teaches benzo[kl]acridines compounds having a tertiary amine, according to prior art Formula 1 (see ¶¶56-78, as well as exemplified compounds @ ¶79, appreciating the P1-# series corresponds to Formula 1-1(A) and 1-1(B) in the instant specification). These compounds have the same utility, i.e. hole-transporting compounds, as the instant specification.
Lee is similar, but teaches compounds having the amine group at a variety of positions (see, e.g., P4-50, P4-51).
None of the prior art teaches these compounds with the amino group *−(L1)a1−N(Ar1)(Ar2) at the specified position R7. However, this is not what differentiates the claims over the prior art: even though Mun teaches variable attachment to any position the lone benzene ring of the benzo[kl]acridine core (claimed R1-R4), the examiner believes one of ordinary skill in the art would recognize that the position isomers would function equivalently, either by Mun alone, or in view of Baek, et al., WO-2015122711-A1 (carbazole, which, like amine, is hole-transporting / electron-donating group, but unlike amine, is not bonded to the benzo[kl]acridine core. However, compounds have similar utility, and a variety of bonding positions exemplified). Likewise, even Mun’s two examples could suggest bonding to these positions in general (see ¶62 re: proviso; it is unclear whether this is something real or just put in there to differentiate from any known prior art; nonetheless, when ring A is not benzene, one of ordinary skill in the art is free to work within the general formula).
claimed Ar1, Ar2) are similar to the instant specification. The proviso that both of Ar1 and Ar2 are fluorenyl, spiro-bifluorenyl, carbazolyl, dibenzofuranyl, dibenzothiphenyl, dibenzosiloyl, while excluding many of the instant compounds (e.g. excluding compounds 49-54, 64-78, 88-96 @ ¶111), has support in other claimed compounds (e.g. compounds 55-63, 79-87). Mun has some compounds meeting the proviso for Ar1 and Ar2 (at least P1-7, P1-8); Lee does not appear to. Hence, this is not enough to differentiate the claims from the prior art.
The additional proviso that Ar1 and Ar2 are different from each other excludes additional instant compounds (e.g. excluding compounds 55, 79 @ ¶111), but has support in most other claimed compounds, including those meeting the above proviso. Mun has some compounds that are similar to the proviso for Ar1 and Ar2 (at least P1-39); Lee does not appear to. But the examiner does not think this is not enough to differentiate the claims from the prior art to a person having ordinary skill in the art, as clearly Mun teaches the aryl groups can be different (see P1-1, etc.)
However, there is an additional proviso, that one of Ar1 and Ar2 is a carbazolyl group having the claimed substituents; most of them are electron-withdrawing. While the definitions for Mun’s and Lee’s aryl groups (claimed Ar1, Ar2) are similar to the instant specification, and these substituents arguably fall within the scope of Mun’s and Lee’s aryl groups, Mun and Lee do not teach the combination of provisos with sufficient specificity in combination with the other limitations to arrive at the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721